Citation Nr: 0525465	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-04 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for the service-connected chronic lumbar strain with 
degenerative disc disease at L4-5 and L5-S1.  



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from August 1997 to June 
2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision in which the RO 
granted service connection for chronic lumbar strain and 
assigned a no percent rating, effective on June 28, 2000.  

In a subsequent December 2002 rating decision, the RO granted 
an increased disability rating of 10 percent for the service-
connected chronic lumbar strain, effective on June 28, 2000.

In January 2004, the Board remanded this case for additional 
evidentiary development.  

Thereafter, in an April 2005 rating decision, the RO granted 
an increased disability rating of 40 percent, effective on 
June 28, 2000.  The RO also recharacterized the service-
connected back disability as degenerative disc disease at L4-
5 and L5-S1.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

Consequently, the matter of an increased initial rating for 
the service-connected degenerative disc disease at L4-5 and 
L5-S1 remains in appellate status.  



FINDING OF FACT

The service-connected chronic lumbar strain with degenerative 
disc disease at L4-5 and L5-S1 is shown to be manifested by 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, accompanied by a 
mild, incomplete neurological deficit in the right lower 
extremity.  




CONCLUSION OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 40 percent rating for the service-connected chronic 
lumbar strain with degenerative disc disease at L4-5 and L5-
S1 are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including 
Diagnostic Code 5293 (2002, 2003); 38 C.F.R. § 4.71a 
including Diagnostic Code 5243 (2004).  

2.  The criteria for the assignment of a separate rating of 
10 percent, but not more, for the service-connected 
disability manifested by right leg radiculopathy have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§ 4.124(a) including Diagnostic Code 8520 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS


Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

In addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2004)).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes the evidence development letters dated in December 
2002, January 2004, and September 2004 in which the RO 
advised the veteran of the evidence needed to substantiate 
his claim for a higher initial rating.  

In these letters, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believes may be relevant to his 
claim and what VA would do to assist him in the development 
of his claim.  

Although these letters were issued after the initial 
adjudication of his claim of service connection for back 
strain by the agency of original jurisdiction (AOJ), the 
Board notes that the notice letters were provided to the 
veteran prior to the most recent transfer of his case to the 
Board.  

The Board believes the content of the notice provided to the 
veteran substantially complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in that it 
advised the veteran of the type of evidence needed to 
substantiate his claim, and that it advised him of his and 
VA's responsibilities under VCAA.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to him.  

Furthermore, the Board finds that all obtainable evidence 
identified by the veteran relative to these issues has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the RO arranged for him 
to undergo several VA examinations to determine the nature 
and severity of his service-connected disability.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under VCAA.  38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


Analysis

The veteran is seeking an increased rating for his service-
connected lumbar strain with degenerative disc disease.  He 
essentially contends that the symptoms of his disability are 
more severe than is contemplated by the 40 percent rating 
currently assigned.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

During the pendency of the veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).  

The Board notes that the provisions of Diagnostic Code (DC) 
5293 (which pertained to intervertebral disc syndrome) had 
been previously changed, effective from September 23, 2002.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002).  However, 
those changes were later incorporated into the revised 
regulations for rating disabilities of the spine that became 
effective on September 26, 2003, and DC 5293 was renumbered 
and revised at 38 C.F.R. § 4.71a, Diagnostic Code 5243.  See 
68 Fed. Reg. 51,454-51,456.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  

However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), (finding that the Karnas 
rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application").  

Thus, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect 
unless their language requires this result.  See Kuzma, 341 
F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 
244 (1994)).  Here, there is no such language in the 
amendments.  

Consequently, the Board has considered whether an increased 
evaluation may be warranted under either the old or new 
version of the schedule for rating disabilities of the spine.  
The Board recognizes, however, that application of the newer 
regulations can be no earlier than the effective date of the 
change.  

The Board also notes in passing that the veteran was provided 
notice of the changes in regulations in the Supplemental 
Statement of the Case issued in April 2005.  Thus, the Board 
finds that it may proceed with a decision on the merits of 
the veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394(1993).  

In this case, the veteran's chronic lumbosacral strain with 
degenerative disc disease has been evaluated by the RO as 40 
percent disabling under 38 C.F.R. § 4.71a, DC 5293, which 
sets forth the old criteria for rating intervertebral disc 
syndrome.  

Under that Diagnostic Code, a 10 percent evaluation is 
assigned for mild intervertebral disc disease, a 20 percent 
rating is assigned for intervertebral disc syndrome which is 
moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, DC 5293 (2002).  

The Board notes that, under the old criteria, lumbosacral 
strain could be evaluated under DC 5295.  Under this 
Diagnostic Code, a 40 percent evaluation is warranted where 
the disorder is severe, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward flexion, loss of lateral motion, 
arthritic changes or narrowing or irregularity of 
intervertebral spaces, or some of the above with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295.  A 40 
percent evaluation was the maximum disability rating 
available under that code.  

Under the old criteria for evaluating disabilities of the 
spine, DC 5292 assigned ratings based on limitation of motion 
in the lumbar spine.  Under that Diagnostic Code, a 10 
percent evaluation was warranted for slight limitation of 
motion, a 20 percent evaluation was warranted for moderate 
limitation of motion, and a 40 percent evaluation was 
warranted for severe limitation of motion.  A 40 percent was 
also the maximum disability rating available under that code.

As noted hereinabove, effective from September 23, 2002, the 
provisions of DC 5293 were changed.  See 67 Fed. Reg. 54345- 
54349 (August 22, 2002).  Under that new version, 
intervertebral disc syndrome (preoperative or postoperative) 
is evaluated either on the total duration of incapacitating 
episodes over the past 12 months under DC 5293, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted; 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted; and with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.  

Note 1 of that code provides that, for purposes of 
evaluations under DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

Effective on September 26, 2003, DC 5293 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5243.  Under that code, 
intervertebral disc syndrome is to be evaluated either under 
the new general rating formula for diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, which became 
effective on September 23, 2002.  

Under the new general rating criteria for disabilities of 
the spine, a 10 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
height.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  

A 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).  

The Board notes that, under the new criteria for evaluated 
disorders of the spine, the only basis for awarding an 
evaluation in excess of 40 percent is if the service-
connected disability is manifested by unfavorable ankylosis 
of the spine.  

However, having reviewed the complete record, the Board finds 
that repeated physical examination and diagnostic studies 
have failed to reveal any evidence of either favorable or 
unfavorable ankylosis.  

In this regard, the Board notes the report of a VA orthopedic 
examination conducted in September 2004 in which the examiner 
specifically indicated that there was no ankylosis of the 
veteran's spine.  

The Board believes this finding to be consistent with the 
reports of a VA neurological examination conducted in 
September 2004 and a VA orthopedic examination conducted in 
March 2001, which were both negative for any evidence of 
ankylosis of the lumbosacral spine.  

Similarly, the veteran's VA treatment records are also 
negative for any such evidence.  Thus, the Board concludes 
that the preponderance of the evidence is against assigning 
an increased schedular evaluation under the general criteria 
for rating disabilities of the spine that became effective on 
September 26, 2003.  

The Board has also considered whether an increased rating may 
be available under the alternative criteria for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  However, in Note 1 of those criteria, it is 
explained that an incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

In this regard, the Board is cognizant that the veteran's 
treatment records reveal frequent outpatient treatment since 
2000 time for pain and other symptoms in his back, including 
physical therapy.  

However, the Board finds that the treatment records and the 
reports of VA examinations dated since 2000 are negative for 
any suggestion that the veteran experienced incapacitating 
episodes of such severity so as to last for a total duration 
of six weeks and result in a doctor prescribing bedrest for 
that period.  

For example, during his September 2004 VA orthopedic and 
neurological examinations, the veteran described experiencing 
flare-ups twice a month that forced him to lie on his stomach 
most of the time, but he indicated that these flare-ups 
usually lasted no more than day to a week at a time.  

The Board believes the description of his flare-ups offered 
during the September 2004 examinations to consistent with the 
frequency and duration of flare-ups described throughout his 
treatment records.  

Therefore, the Board finds that the preponderance of the 
evidence is against granting an evaluation in excess of 40 
percent based on incapacitating episodes.  

In light of the aforementioned findings, the Board has 
considered whether an evaluation in excess of 40 percent may 
be available under the old criteria for rating disabilities 
of the spine.  However, as noted above, a 40 percent 
evaluation is the maximum disability rating available under 
DC 5292 and under DC 5295.  

The Board has considered whether a 60 percent evaluation is 
warranted based on the old criteria of DC 5293, which 
provides for a 60 percent rating for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  

In this regard, the Board finds the most probative evidence 
of record to be the report of VA orthopedic examinations 
conducted in March 2001 and September 2004, and the report of 
a VA neurological examination conducted in September 2004.  

For example, during the March 2001 VA examination, the 
veteran complained of pain in his low back that occurred on 
and off, but not daily.  He also reported some morning 
stiffness and vague complaints of weakness in the back and 
buttocks area, but he denied fatigability or lack of 
endurance.  

The range of motion testing revealed motion in the lumbar 
spine to be from 20 degrees of extension to 90 degrees of 
flexion.  The examiner noted that there was no pain on range 
of motion testing, but that some vague diminished sensation 
was reported at the LS junction.  

With respect to neurological examination, the examiner found 
strength, sensation, and reflexes were entirely normal in 
both lower extremities.  The examiner found that x-rays 
obtained of the lumbosacral spine in March 2000 were normal, 
but that an MRI obtained in January 2001 showed L5-S1 disc 
desiccation or early degeneration.  

The examiner noted an impression of chronic lumbar strain 
without neurological deficit.  The examiner further concluded 
that the MRI results were clinically insignificant, although 
consistent with early degenerative disc disease at L5-S1.  

The Board notes that subsequent VA treatment records do 
reveal that the veteran complained of pain radiating into his 
lower extremities.  In March 2002, the veteran was given a 
diagnosis of low back pain with sciatica.  

In a September 2002 clinical note, the examiner indicated 
that the veteran described his pain as radiating mostly into 
his right side extending to his right foot.  In March 2003, 
it was noted that the veteran reported a worsening of the 
pain radiating into his right lower extremity.  He indicated 
that the pain was accompanied by numbness and paresthesias.  

In the report of the September 2004 VA orthopedic 
examination, it was noted that the veteran described 
experiencing constant low back pain with a pins-and-needles 
sensation in his right shin.  

As noted hereinabove, the veteran reported experiencing 
flare-ups twice a month that forced him to spend most of his 
time lying down.  The examiner found that his gait had a 
slight limp to the right, and range of motion testing 
revealed motion in the lumbosacral spine to be from 15 
degrees extension to 40 degrees flexion.  Slight pain was 
noted at the end of these arcs, but the examiner found no 
additional loss due to repeated motions, fatiguability, lack 
of endurance, or weakness.  However, the veteran did report 
minimal range of motion during flare-ups.  

The examiner found no evidence of spasm, weakness, or 
tenderness on palpation, and no localized guarding.  
Neurological examination revealed area of anesthesia of about 
three inches along the upper lumbosacral spine, but motor and 
reflex examination were found to be normal and symmetrical.  

The examiner noted an impression of L4-5 disc disease as 
documented by MRI studies, which was consistent with the 
clinical presentation of right-sided L5 nerve impingement and 
as likely deafferentation of the L4-5 cutaneous branches.  

In the report of the September 2004 VA neurological 
examination, it was noted that the veteran again reported 
constant low back pain radiating into his right lower 
extremity.  The examiner noted that all muscles were 5/5 in 
power except for some weakness in the right extensor hallucis 
muscles.  

His deep tendon reflexes were found to be 2+ and symmetrical 
with a parenthetic note that the right ankle jerk might be 
slightly decreased and that the plantar reflexes were flexor.  
Sensory examination was found to be normal, and the examiner 
found that there was no ataxia and that his gait was 
antalgic.  

The examiner indicated that the veteran had described his 
pain as radiating into the right lateral thigh, and not below 
the knees.  The examiner explained that this could not be 
called a sciatic-type pain as it was not in the sciatic 
distribution.  However, it was also noted that he described a 
sensation of pins and needles in his shin and right foot.

Straight leg raising was found to be positive for pain in the 
right lumbar area with life of either the right or left lower 
extremities.  It was noted that he walked with his spine 
flexed towards the right with somewhat shortened steps.  
Walking on heels was described as painful, although he was 
able to do it.  

The examiner concluded that there were no neurological 
deficits seen on examination, except for his complaints of 
some paresthesia in his right leg and foot.  The examiner 
further concluded that the veteran did experience recurring 
attacks of pain with intermittent relief, but that it was not 
clear if this was due to intervertebral disc syndrome, facet 
joint muscle spasm, or ligament strain.  

For these reasons, the examiner noted a diagnosis of chronic 
low back pain with findings on examination that showed very 
minimal indication that the patient had radiculopathy.  

In short, the Board believes that the medical evidence of 
record demonstrates that the veteran has experienced a 
progressive worsening of his service-connected low back 
disability since 2000.  

With respect to the current severity of his disability, the 
Board finds that it has been shown to be manifested by no 
severe limitation of motion in the lumbosacral spine, and by 
subjective symptoms consistent with intervertebral disc 
syndrome that is no more than severely disabling with 
recurring attacks and only intermittent relief.  

The Board further finds, however, that the preponderance of 
the evidence is against granting an increased rating of 60 
percent under the old version of DC 5293 because his 
disability has not been shown to be manifested by 
intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy.  

As discussed in detail hereinabove, the September 2004 VA 
neurological examiner found that there was a slight decrease 
in ankle jerk and some weakness in the right extensor 
hallucis muscles.  However, muscle strength and reflexes were 
otherwise found to be normal, and sensory examination was 
also found to be normal.  

For these reasons, the VA examiner found only minimal 
evidence of neurological deficit resulting from the service-
connected back disability.  

The Board believes these objective findings to be consistent 
with those noted in the September 2004 VA orthopedic 
examination, except that the orthopedic examiner did note an 
area of anesthesia of about three inches along the upper 
lumbosacral spine.  

Furthermore, the Board finds that the veteran's subjective 
complaints of pain radiating into his right lower extremity 
accompanied by a pins-and-needles sensation in his right shin 
are already contemplated by the 40 percent rating currently 
assigned for intervertebral disc syndrome that is severely 
disabling.  

Similarly, although the September 2004 VA neurological 
examiner indicated that the veteran had described 
experiencing only intermittent relief from his subjective 
complaints, the 40 percent rating currently assigned under DC 
5293 specifically contemplates intervertebral disc syndrome 
that is severely disabling with only intermittent relief.  

For these reasons, the Board concludes that the preponderance 
of the evidence is against granting a 60 percent disability 
rating under DC 5293 for intervertebral disc disease which is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy.  

The Board notes that, under the version of DC 5293 that 
became effective on September 23, 2002, Note (1) required 
that separate evaluations must be considered for objective 
neurologic manifestations.  Neurological manifestations were 
defined as neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  The Board notes that a separate rating based on 
neurological abnormalities is also contemplated by the 
general rating criteria that became effective on September 
26, 2003.  

However, the Board notes that evaluation under the earlier 
criteria for intervertebral disc syndrome, which was 
discussed above, encompassed the neurological manifestations 
in the rating criteria, and the Board believes that a 
separate evaluation prior to September 23, 2002. would 
violate the rule against pyramiding.  See 38 C.F.R. § 4.14 
(2004)  

Consequently, the Board has considered whether a separate 
rating is warranted for either lower extremity since 
September 2002 under the provisions of 38 C.F.R. § 4.121a, DC 
8520 (2004) as analogous to impairment of the sciatic nerve.  
Under DC 8520, pertaining to paralysis of the sciatic nerve, 
mild incomplete paralysis warrants a 10 percent disability 
rating, moderate incomplete paralysis warrants a 20 percent 
disability rating, moderately severe incomplete paralysis 
warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  

The Board notes that the veteran's complaints of pain 
radiating from his lower back have been primarily confined to 
his right lower extremity, and repeated VA examination has 
been essentially negative for any neurological deficit in the 
left lower extremity.  Therefore, the Board finds that the 
preponderance of the evidence is against granting a separate 
disability rating under DC 8520 for the left lower extremity.  

With respect to the right lower extremity, the Board has 
consistently reported experiencing pain radiating into his 
right lower extremity.  VA treatment records also reveal 
occasional complaints of numbness, and, during his most 
recent VA examinations, complaints of experiencing a pins and 
needles sensation.  As discussed in detail above, the 
September 2004 VA examiner found a slight decrease in right 
ankle jerk and some weakness in the right extensor hallucis 
muscles.  

Based on this record, the Board concludes that the veteran's 
degenerative disc disease more closely approximates a 
disability picture manifested by mild incomplete paralysis of 
the sciatic nerve.  38 C.F.R. § 4.7.  

Therefore, the Board finds that the criteria for a separate 
10 percent rating under DC 8520 based on radiculopathy in the 
right lower extremity have been met.  

However, VA examination has consistently revealed muscle 
strength and reflexes in the lower extremities to be 
otherwise normal, and there is no evidence of atrophy in the 
right lower extremity.  Thus, the Board finds that the 
preponderance of the evidence is against granting a separate 
rating in excess of 10 percent under DC 8520.  

The Board notes that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

In light of the veteran's complaints of constant pain in his 
low back and right lower extremity, the Board has considered 
whether these provisions would support the assignment of an 
increased rating, as contemplated by the Court in Deluca.  
However, in this case, the Board finds that the preponderance 
of the evidence is against such a rating.  

For example, although the September 2004 VA orthopedic 
examination did reveal slight pain on motion at the end of 
the arcs noted in the report, the examiner also found no 
additional loss due to repeated motions, fatiguability, lack 
of endurance, or weakness.  

Although the veteran has reported minimal range of motion 
during flare-ups, the Board believes that these symptoms are 
already contemplated by the 40 percent rating assigned under 
DC 5293 for severely disabling attacks with intermittent 
relief.  Also, repeated VA examination has revealed no 
evidence of atrophy, swelling, or deformity.  

In short, the Board finds that the preponderance of the 
evidence is against granting an increased rating for the 
service-connected back disability under the provisions of 
38 C.F.R. §§ 4.40 or 4.45.  See Deluca, supra.

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected low back disorder 
as prescribed by the Court in Fenderson.  

However, the Board has reviewed the record in detail, and 
cannot identify any period during the pendency of this appeal 
in which an evaluation in excess of 40 percent could be 
warranted for the service-connected low back disorder.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to an evaluation in excess of 
40 percent for the service-connected chronic lumbar strain 
with degenerative disc disease under either the new or old 
criteria for rating disabilities of the spine.  

The Board further finds that a separate compensable rating of 
10 percent, but no more, is warranted under DC 8520 based 
right lower extremity radiculopathy.  



ORDER

An initial evaluation in excess of 40 percent for the 
service-connected degenerative disc disease at L4-5 and L5-S1 
is denied.  

A separate rating of 10 percent rating for the service-
connected disability manifested by right lower extremity 
radiculopathy is granted, subject to the regulations 
applicable to the payment of VA monetary awards.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


